Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feldman et al (US 2008/0146336 A1).
1. Feldman discloses an information processing system comprising: an input apparatus including at least one strain sensor (130: Fig. 5, 13), [0040]; a motion sensor [0043], [0054]; and an information processing apparatus (160: Fig. 5, 13), wherein 
the input apparatus is at least partially elastically deformable in response to an external force applied thereto [0040]-[0041], [0052], 

the motion sensor provides an output corresponding to a motion and/or orientation of the input apparatus [0043], [0054], and 
the information processing apparatus includes a computer that executes obtaining strain data corresponding to the output of the strain sensor and motion data corresponding to the output of the motion sensor, and executing a game process based on the motion data while the deformation of the input apparatus is detected based on the strain data [0024]-[0028].
2. Feldman discloses the information processing system according to claim 1, wherein the motion sensor is included in the input apparatus [0150], Fig. 13.
3. Feldman discloses the information processing system according to claim 1, wherein the motion sensor is an angular velocity sensor and/or an acceleration sensor [0043].
4. Feldman discloses the information processing system according to claim 1, wherein an updating process of updating the degree of achievement of a game for which an achievement goal is set, based on the motion data, is executed as the game process, and the updating process is not executed while the deformation of the input apparatus is not detected [0044], [0051], [0055].
5. Feldman discloses the information processing system according to claim 1, wherein the game process is executed when a motion is occurring on the motion sensor while the input apparatus is deformed, and the game process is not executed when the input apparatus is not deformed or when a motion is not occurring on the motion sensor [0044], [0051], [0055].
6. Feldman discloses the information processing system according to claim 5, wherein the game process is executed based on the motion data when the strain data indicates that the amount of deformation of the input apparatus is greater than a first threshold, and the game process is executed based on the motion data even when the strain data does not indicate that the amount of deformation 
7. Feldman discloses the information processing system according to claim 1, wherein the game process is executed according to the amount of deformation of the input apparatus at a timing that a motion occurs on the motion sensor [0044], [0051], [0055], [0082].
8. Feldman discloses the information processing system according to claim 7, wherein when the amount of deformation of the input apparatus occurring at a timing that a motion occurs on the motion sensor is smaller than the amount of deformation having occurred on the input apparatus during a period of time from the timing to a time interval before, the game process is executed according to the amount of deformation having occurred on the input apparatus during the period of time from the timing to the time interval before [0044], [0051], [0055], [0082].
9. Feldman discloses the information processing system according to claim 8, wherein the executing the game process includes generating an image indicating the amount of deformation of the input apparatus while the input apparatus is deformed [0082], [0084].
10. Feldman discloses the information processing system according to claim 1, wherein the executing the game process includes limiting reexecution of the game process until the input apparatus returns from a deformed state to a steady state so as to satisfy a condition [0079].
11. Feldman discloses the information processing system according to claim 10, wherein the limitation of the reexecution is removed when the input apparatus returns from the deformed state to the steady state to satisfy the condition after the start of execution of the game process and while the game process is being performed [0079], [0083].

13. Feldman discloses the information processing system according to claim 1, wherein a reference orientation of the input apparatus is calculated using motion data obtained at a timing that the input apparatus is changed from an undeformed state to a deformed state, and the game process is executed based on the reference orientation and motion data obtained after the timing [0043, [0076], [0086].
14. Feldman discloses the information processing system according to claim 4, wherein when the motion data indicates that the input apparatus has moved in a first direction, an updating process of updating the degree of achievement is executed as the game process, and when the motion data indicates that the input apparatus has moved in a second direction different from the first direction, the updating process is not executed [0043], [0076], [0086].
15. Feldman discloses the information processing system according to claim 14, wherein a threshold for determining, based on the motion data, that the input apparatus has moved in the first direction is less strict than a threshold for determining, based on the motion data, that the input apparatus has moved in the second direction [0043], [0076], [0084], [0086].

16. Feldman discloses a non-transitory computer-readable storage medium having stored therein an information processing program executable by a computer of an information processing apparatus that performs a process using an output from an input apparatus including at least a strain sensor and an output from a motion sensor, wherein the input apparatus is at least partially elastically deformable in response to an external force applied thereto, the strain sensor provides an output 

17. Feldman discloses an information processing apparatus for performing a process using an output from an input apparatus including at least a strain sensor and an output from a motion sensor, wherein the input apparatus is at least partially elastically deformable in response to an external force applied thereto, the strain sensor provides an output corresponding to deformation of the input apparatus, the motion sensor provides an output corresponding to a motion and/or orientation of the input apparatus, and the information processing apparatus includes a computer that executes obtaining strain data corresponding to the output of the strain sensor and motion data corresponding to the output of the motion sensor, and executing a game process based on the motion data while the deformation of the input apparatus is detected based on the strain data as similarly discussed above.

18. Feldman discloses an information processing method for performing a process using an output from an input apparatus including at least a strain sensor and an output from a motion sensor, wherein the input apparatus is at least partially elastically deformable in response to an external force applied thereto, the strain sensor provides an output corresponding to deformation of the input apparatus, the motion sensor provides an output corresponding to a motion and/or orientation of the input apparatus, and the information processing method comprises: obtaining strain data corresponding to the output of the strain sensor and motion data corresponding to the output of the motion sensor; 

19. Feldman discloses an information processing system comprising: an input apparatus including at least a strain sensor; a motion sensor; and an information processing apparatus, wherein the input apparatus is at least partially elastically deformable in response to an external force applied thereto, the strain sensor provides an output corresponding to deformation of the input apparatus, the motion sensor provides an output corresponding to a motion and/or orientation of the input apparatus, and the information processing apparatus includes a computer that executes obtaining strain data corresponding to the output of the strain sensor and motion data corresponding to the output of the motion sensor, and executing a game process when the deformation of the input apparatus is detected based on the strain data at a timing that a motion occurring on the motion sensor is detected based on the motion data as similarly discussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715